DIXON, Judge.
Movant appeals from the denial of his Rule 27.26 motion to vacate sentence which was denied without appointment of counsel or evidentiary hearing. The case must be reversed and remanded on the authority of Fields v. State of Missouri, 572 S.W.2d 477 (Mo.bane 1978).
The trial court erroneously concluded that the motion for relief under Rule 27.26 should be dismissed because it did not state, in the view of the trial court, a ground for relief cognizable under Rule 27.26.
Dismissal by the trial court was premature under the holding of Fields, supra. The rationale of Fields requires that a defective pro se motion for relief under Rule *2827.26 requires appointment of counsel to present all possible claims to the end that post-conviction relief will be accomplished in one proceeding.
The case is reversed and remanded with directions to appoint counsel in accordance with Fields and for such further proceedings as may be necessary after counsel is appointed.
All concur.